Citation Nr: 0013069	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  95-34 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1971, 
September 1973 to September 1977, and November 1978 to 
November 1979.  For service in the Republic of Vietnam, the 
veteran was awarded the Bronze Star Medal, the Air Medal with 
two Oak Leaf Clusters, and the Combat Infantryman Badge, 
among others.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating actions issued by the 
Houston, Texas, Department of Veterans Affairs (VA), Regional 
Office (RO), which have denied entitlement to nonservice-
connected pension.  


FINDINGS OF FACT

1.  The 50-year old veteran has an eighth grade education 
with a GED certificate and approximately one year of 
vocational training, eight years of active military service, 
and post-service employment experience as a truck driver, 
painter, drywaller, and land surveyor clerk.  He last worked 
in the mid-1990's.  

2.  Despite the veteran's continuing complaints of residuals 
of chemical burns of the hands, residuals of frozen hands and 
feet, a chronic skin disorder, painful joints, muscle 
stiffness, and back pain, multiple medical examinations and 
multiple diagnostic studies fail to reveal any significant 
pathology or clear diagnoses of disability corroborating or 
supporting the veteran's complaints.  

3.  At most, the veteran is shown to have mild neuropathy 
involving both lower and upper extremities and mild neck and 
low back pain resulting in a combined schedular disability 
evaluation of 50 percent.  

4.  The veteran's collective disabilities are not shown to 
prevent him from obtaining and maintaining substantially 
gainful employment consistent with his age, education and 
occupational experience, and the medical and vocational 
opinions on file conclude that he is not disabled from work.  


CONCLUSION OF LAW

The criteria for a permanent and total disability rating for 
pension purposes have not been met or approximated.  
38 U.S.C.A. §§ 1502, 1521, 5107 (West 1991); 38 C.F.R. 
§§ 3.340, 3.342, 4.15, 4.16, 4.17 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a April 2000 statement, the representative argued that 
thorough and contemporaneous examinations of all of the 
veteran's disabilities were not performed and requested 
additional remand action for that purpose citing Stegall v. 
West, 11 Vet. App. 268 (1998).  The Board disagrees.  The 
veteran has been accorded multiple examinations and 
diagnostic testing to evaluate his numerous complaints of 
disability and all known relevant clinical records have been 
collected for review.  The veteran has been informed of the 
evidence necessary to complete his application and provided 
every opportunity to submit evidence and argument in support 
of his claim.  VA has assisted the veteran in full 
development of this claim.  In accord with the October 1999 
remand, the veteran was provided general medical, orthopedic, 
and psychiatric examinations in addition to the substantial 
clinical evidence already on file which is relevant to 
evaluating the veteran's pension claim.  Additionally, 
treatment records which were not already on file were 
collected and added to the claims folder and records 
associated with the veteran's application for Social Security 
disability benefits were also collected and placed on file.  
Simply because multiple clinical evaluations and diagnostic 
testing have failed to corroborate and identify underlying 
pathology supportive of all of the veteran's multiple 
complaints does not justify additional clinical evaluation in 
the absence of any evidence demonstrating factual inadequacy 
of the multiple examinations already performed.

However, the Board does note that although it requested that 
the RO associate any VA vocational rehabilitation file with 
the veteran's claims folder when it was returned to the Board 
for appellate review, no vocational rehabilitation file was 
associated with the claims folder upon its return.  As noted 
in the Board's previous October 1999 remand, it was recorded 
in a May 1997 VA examination that the veteran had initially 
been evaluated by VA vocational rehabilitation, but that he 
basically had quit going to that department.  Considering 
that there is no evidence that the veteran had any 
substantial contact with VA vocational rehabilitation 
personnel, because the veteran has presented no evidence or 
argument that there is any evidence whatsoever supportive of 
his claim for pension which might be gleaned from a VA 
vocational rehabilitation file, because the record is 
otherwise complete and so solidly unfavorable to the 
veteran's claim, the Board concludes that it is unnecessary 
for additional remand action to address this defect in accord 
with Stegall, supra.  


Law and Regulation:  A person who submits a claim for VA 
benefits has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a).  Although a 
claim need not be conclusive, it must be accompanied by 
evidence.  The VA benefit system requires more than just an 
allegation; a claimant must submit supporting evidence and 
the evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, (1992).  Where a determinative issue 
involves medical causation or medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  A claimant cannot meet the burden imposed by 
§ 5107(a) merely by presenting his own or other lay testimony 
because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

To establish entitlement to nonservice-connected pension 
benefits, it is necessary for the evidence to show that the 
appellant is permanently and totally disabled such as to 
prevent the "average person" from engaging in substantial 
gainful employment or that he is "unemployable" in a sense 
that his disabilities meet the schedular criteria for pension 
and such disabilities, permanent in nature, prevent him from 
securing and following substantial gainful employment 
commensurate with his level of education and occupational 
background.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. §§ 3.340, 
3.342, and Part 4.  

Total disability ratings may be assigned, where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities:  provided that, if there is only one 
such disability, it is rated at 60 percent or more, and that 
if there are two or more disabilities, there is at least one 
disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16 (1999).  

All veterans who are basically eligible and who are unable to 
secure and follow a substantially gainful occupation by 
reason of disabilities which are likely to be permanent, 
shall be rated as permanently and totally disabled.  For the 
purpose pension, the permanence of the percentage 
requirements of § 4.16 is a requisite.  When the percentage 
requirements are met, and the disabilities involved are of a 
permanent nature, a rating of permanent and total disability 
will be assigned if the veteran is found to be unable to 
secure and follow substantially gainful employment by reason 
of such disability.  Prior employment or unemployment status 
is immaterial if, in the judgment of the rating board, the 
veteran's disabilities render him unemployable.  38 C.F.R. 
§ 4.17.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  The following will be considered to be 
permanent total disability:  the permanent loss of use of 
both hands, or both feet, or one hand and one foot, or the 
sight of both eyes, or becoming permanently helpless or 
permanently bedridden.  38 C.F.R. § 4.15.  


Analysis:  On remand, after completing the development 
requested by the Board in October 1999, and in consideration 
of all evidence on file, the RO issued a rating action which 
denied nonservice-connected pension in January 2000.  In 
accordance with ordinary and accepted procedure in pension 
cases, the RO found that the veteran warranted 10 percent 
disability evaluations for painful polyneuropathy of the left 
leg and right leg, for postoperative right arm carpal tunnel 
syndrome, for left arm numbness and tingling, for chronic 
neck pain, and for chronic low back pain.  Adding a bilateral 
factor for involvement of paired extremities, this resulted 
in a combined nonservice-connected pension disability 
evaluation of 50 percent.  The RO concluded that this did not 
meet the schedular criteria for permanent and total 
disability provided in 38 C.F.R. § 4.16 and also concluded 
that the evidence on file failed to show that the veteran was 
unable to work as a result of these disabilities.  The Board 
concurs with these findings.  

A May 1997 VA general medical examination was conducted by a 
physician with access to the veteran's claims folder.  This 
physician noted past diagnoses of sensory polyneuropathy and 
diffuse arthralgia's with no objective findings of 
inflammation or arthropathy.  A December 1996 EMG study of 
the upper extremities had been interpreted as being normal.  
Physical examination showed full range of motion of both 
knees with no effusion and no instability.  There was a very 
mild case of tinea pedis between the third, fourth and fifth 
toes of the right foot.  This physician noted that the 
veteran had been examined by many specialists and he did not 
have any explanation for the severity of the veteran's 
reported symptoms.  It seemed to him that the patient's 
complaints did not correspond to his physical examination.  
This physician wrote that it had been recorded that the 
veteran seemed obsessed with wanting a doctor to declare that 
he had severe/serious conditions causing his pain, and that 
this could be the reason for his resistance to getting 
better.  

An October 1998 VA protocol examination for cold injuries 
noted that skin color was normal and there were no lesions on 
the feet or hands.  Pedal pulses were equal bilaterally and 
there was no cyanosis or clubbing or pedal edema.  The 
assessment from examination was normal except for bilateral 
slightly high arches and onychomycosis of the right first and 
fifth toenails.  

In accordance with the Board's recent remand, the veteran was 
provided a VA general medical examination in December 1999.  
The claims folder was made available and reviewed by the VA 
physician.  It was noted that the veteran was negative for 
tuberculosis, diabetes, hypertension, myocardial infarction, 
stroke, peptic ulcer, hepatitis, carcinoma or seizure 
disorder and had no known allergies.  Physical examination 
revealed the veteran to be cooperative and in no acute 
distress.  Examination of the head, eyes, ears, nose and 
throat was normal, there were no carotid bruits, no 
distention of the jugular veins, and no thyromegaly.  The 
lungs were clear without wheezes, rhonchi or rales.  The 
heart was normal without murmurs, gallop or ectopy.  The 
abdomen was soft, benign and had no organomegaly or 
remarkable tenderness.  There was no hernia.  There was no 
peripheral edema of the extremities and peripheral pulses 
were palpable and gait was normal and mobility was not 
limited.  A gross neurological examination was nonfocal.  
With respect to skin, the veteran was noted to have 
postoperative scarring of the right arm which was in no way 
disabling.  There was also a scar at the middle of the 
epigastrium which was related to a benign tumor removal at 
age 13.  Because most of the veteran's complaints were 
musculoskeletal, this physician referred the veteran for an 
orthopedic examination.  

A VA orthopedic examination was provided in December 1999.  
The claims folder was available and reviewed.  The veteran 
reportedly took aspirin and occasionally a muscle relaxant.  
He complained of chronic neck pain with occasional right 
shoulder radiation.  He complained of numbness and tingling 
in the left and right hands and chronic low back pain with 
radiation into both legs and calves.  He complained of 
numbness and tingling into his toes and heels and complained 
of bilateral anterior knee pain.  Upon review of the 
veteran's claims folder, the VA physician reported that the 
veteran had had an EMG performed of the upper extremities in 
1993 which was negative.  Despite this, the veteran underwent 
a carpal tunnel release on the right in 1994 without relief 
of symptoms.  He then had another EMG evaluation performed in 
1995 which was again negative.  He thereafter underwent a 
proximal row carpectomy and cubital tunnel release in 1998.  
The veteran continued to complain of symptoms.  He had an MRI 
of the cervical spine performed in September 1999 which was 
unremarkable.  He had an MRI of the thoracic spine in 
September 1999 which was unremarkable.  He had a myelogram 
and post-myelogram CT scan of the cervical and lumbar spines 
which showed no significant evidence of nerve root 
impingement.  The nerve root foramina and the cervical and 
lumbar spine were within normal limits.  

Upon current physical examination, cervical range of motion 
was within functional limits and neurological evaluation 
revealed physiologic and symmetrical reflexes, strength, and 
sensation in both upper extremities.  There was no muscular 
atrophy.  There were healed incisions over the right wrist.  
There was a slightly positive Tinel's in both elbows and both 
wrists (but "[t]his is a subjective finding").  Examination 
of the lumbar spine revealed negligible range of motion on 
forward flexion despite the ability to sit completely upright 
in a chair.  Neurological evaluation revealed physiologic and 
symmetrical reflexes, strength and sensation in both lower 
extremities.  Internal and external rotation of the hips was 
normal.  Pulses were normal.  No atrophy was noted.  Straight 
leg raising gave subjective complaints of pain bilaterally.  
The impressions from this examination were only neck pain "by 
history," bilateral upper extremity numbness and tingling "by 
history," chronic low back pain "by history," and chronic 
lower extremity numbness and tingling "by history."  This VA 
orthopedist then commented that based upon the information 
provided and the objective information reviewed and the 
physical examination, he was unable to explain either the 
magnitude or the perpetuation of the veteran's current 
symptoms "based on any pathological evaluation."  He opined 
that without identifiable pathology, it was possible that the 
veteran's complaints were of a psychiatric origin and noted 
statements in the claims folder relative to somatization.  He 
concluded that there was "no objective credible reproducible 
clinical basis on which to limit [the veteran's] ability to 
work."  

Multiple X-ray studies were performed at the time of this 
evaluation.  X-ray studies of the right hand revealed the 
postoperative removal of the navicular and triquetrum with 
two small bony fragments and minor degenerative disease in 
the distal interphalangeal joints.  The left hand was normal 
for bones and joints except for very minor degenerative 
disease of the fingers.  X-ray studies of both wrists 
revealed nothing more than that recorded in the X-ray studies 
of the hands.  X-ray studies of both elbows revealed normal 
bones and joints although there were staples by the medial 
humoral epicondyle at the right elbow from previous surgery.  
X-ray studies of both knees revealed normal bones and joints.  
X-ray studies of both shoulders revealed normal bones and 
joints except for bilateral minimal upward migration of the 
humerus compatible with a rotator cuff injury.  X-ray studies 
of the chest revealed normal heart and pulmonary vasculature 
and no evidence of active Parenchymal disease.  Two X-ray 
studies of the lumbosacral spine revealed an entirely normal 
spine except for small snydesmophytes at L3 and L2 which 
might be the "very early sign" of ankylosis spondylitis.  X-
ray studies of the cervical spine revealed degenerative joint 
and disc disease at C5-C6 but the rest of the vertebral 
bodies and disc spaces were normal.  

In its October 1999 decision, the Board found that there was 
no clinical or other competent evidence on file which showed 
that the veteran had any chronic residual disability of 
chemical burns during service, and found that there was no 
clinical or competent evidence on file showing that the 
veteran had residuals of frozen hands or feet.

That Board decision also found that the veteran had not 
submitted evidence demonstrating that he had a chronic skin 
disorder, a disorder manifested by painful joints, a foot 
disorder, a disorder manifested by muscle stiffness, 
polyneuropathy and/or nonspecific arthralgia's which were 
related to Agent Orange exposure.  The clinical evidence on 
file revealed that the veteran had bowed legs (clinically 
referred to as bilateral tibia vara) which had been 
characterized on VA examination as "slight to mild."  The 
veteran had long complained of sore feet and there were 
clinical findings which related occasionally sore feet to 
this congenital abnormality.  Complaints of pain or soreness 
of the lower extremities eventually resulted in diagnoses of 
rather generic polyneuropathy or polyarthralgias or non-
specific arthralgias but numerous diagnostic studies have 
failed to result in any clear identification of any 
particular pathology, either neurological or musculoskeletal, 
other than the fact of the slight to mild tibia vara of both 
legs.  

In its most recent rating action, the RO assigned the veteran 
a 10 percent evaluation for chronic intermittent cervical 
neck pain in accordance with 38 C.F.R. § 4.71(a), Diagnostic 
Code 5290 for slight limitation of cervical spine motion.  In 
an absence of findings of limitation of motion of the 
cervical spine, no higher evaluation is warranted under this 
schedular criteria.  A September 1999 MRI of the cervical 
spine was unremarkable and a myelogram and post-myelogram CT 
scan of the cervical spine showed no significant evidence of 
nerve root impingement.  The nerve root foramina of the 
cervical spine were within normal limits.  However, X-ray 
studies of the cervical spine from December 1999 did reveal 
some joint and disc disease at C5-C6 although the rest of the 
vertebral bodies and disc spaces were within normal limits.  
Accordingly, the veteran might alternatively warrant a 
10 percent evaluation for mild cervical intervertebral disc 
syndrome in accordance with 38 C.F.R. § 4.71(a), Diagnostic 
Code 5293, in lieu of the RO's 10 percent evaluation for 
limitation of range of motion but, in any event, the clinical 
evidence does not show that the next higher 20 percent 
evaluation for cervical intervertebral disc syndrome which is 
moderate with recurring attacks considering that no cervical 
neuropathy is identified in any of multiple clinical 
examinations and diagnostic studies on file.  

The veteran has long argued that he had a ruptured or 
herniated disc in his low back.  VA examinations and 
diagnostic studies have shown that this is not the case.  
Again, an MRI of the thoracic spine in September 1999 was 
unremarkable and a myelogram and post-myelogram CT scan of 
the lumbar spine showed no significant evidence of nerve root 
impingement.  Nerve root foramina of the lumbar spine were 
within normal limits.  The RO assigned a 10 percent 
evaluation for chronic low back pain in accordance with 
38 C.F.R. § 4.71(a), Diagnostic Code 5295 for lumbosacral 
strain, although no lumbosacral strain has ever been formally 
diagnosed.  A 10 percent evaluation may be warranted for 
characteristic pain on motion but the next higher 20 percent 
evaluation is not warranted in the absence of an actual 
diagnosis of lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion unilateral in 
the standing position.  A rating by analogy to intervertebral 
disc syndrome under Diagnostic Code 5293 is not warranted in 
the absence of any clinical evidence identifying a ruptured 
or herniated disc of the lumbar spine.  Finally, no higher 
evaluation is warranted for either the cervical or lumbar 
spine on the basis of neurological impairment and in the 
complete absence of any evidence revealing muscle atrophy, 
weakness or any other pathology sufficient to warrant a 
higher evaluation.  

As noted above, the RO assigned 10 percent evaluations for 
each of the veteran's lower extremities for mild 
polyneuropathy by rating by analogy to mild incomplete 
paralysis of the sciatic nerve.  While it is clear that the 
veteran has manifested some discomfort residual to slight to 
mild bilateral tibia vara, in the absence of any clinical 
evidence actually documenting incomplete paralysis of the 
sciatic nerve, the Board can find no basis for providing an 
analogous rating to the next higher evaluation of 20 percent 
for either leg reflective of moderate incomplete paralysis of 
that nerve.  

The RO also assigned 10 percent evaluations for each of the 
veteran's upper extremities on essentially the same basis by 
rating by analogy to mild incomplete paralysis of the median 
nerve although again there is no actual clinical evidence of 
median nerve paralysis on file.  The veteran was provided 
surgery for a right arm carpal tunnel release and, later, for 
right ulnar nerve transposition.  However, postoperatively, 
diagnostic studies have failed to reveal right arm disability 
in excess of the 10 percent presently assigned.  That is, 
there is no clinical evidence which reveals moderate 
incomplete paralysis of either the median or the ulnar (or 
any other) nerve of the right (or the left) arm such as would 
warrant the next higher schedular evaluation.  The left arm 
has had no surgical intervention and a 10 percent evaluation 
has been assigned for that extremity based on subjective 
complaints of numbness and/or tingling but there is no 
clinical evidence of any degree of incomplete paralysis of 
the left arm ulnar, median (or any other) nerve to warrant a 
higher scheduler evaluation.  The RO also assigned 10 percent 
evaluations for chronic neck and low back pain and these 
evaluations will be addressed below.  

Finally, the RO also listed a series of additionally claimed 
disabilities but assigned noncompensable evaluations in the 
absence of competent clinical evidence actually documenting 
underlying pathology or diagnoses supportive of those 
disabilities.  There is no requirement for a schedular 
evaluation for disabilities which are not shown to exist by 
any clinical or other competent evidence on file.  

In September 1994, the veteran was provided a VA psychiatric 
consultation after referral from the VA rheumatology clinic 
which had been unable to identify pathology sufficient to 
justify the veteran's complaints.  The assessment from 
examination was that the veteran had an undifferentiated 
somatoform disorder.  He was to be offered psychotherapy but 
it was recorded that he did not desire any intervention.  

Pursuant to the Board's recent remand, the veteran was 
provided a VA psychiatric examination in December 1999.  The 
claims folder was available.  When asked, the veteran stated 
he did not feel he had any psychiatric problems or disorders 
or symptoms.  The veteran's service and post-service work 
history were reviewed.  Between 1979 and 1994, the veteran 
worked and held a variety of jobs.  He would usually stop 
working because of complaints of leg problems or because he 
would think that he couldn't do the job.  He denied ever 
being fired from a job.  It was reported that he performed 
volunteer work for a local church depending upon how his back 
was feeling.  Upon mental status examination, the veteran's 
mood was euthymic and affect was full and appropriate.  There 
was no lability of affect, thought process was coherent, and 
there were no signs or symptoms of psychotic process.  The 
veteran was oriented and scored 30 out of 30 on a mini mental 
status examination.  Insight and judgment appeared to be 
intact.  The assessment from this examination was that there 
was no Axis I diagnosis.  The Global Assessment of 
Functioning (GAF) was rated at 80 which, the American 
Psychiatric Association's Diagnostic and Statistical Manuel 
of Mental Disorders (DSM-IV, incorporated into the Code of 
Federal Regulations at 38 C.F.R. § 4.125) describes as "if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors" and involving "no more 
than slight impairment in social, occupational, or school 
functioning."  This physician also stated that the veteran 
did not suffer any industrial impairment from any psychiatric 
disorder.  Rather, he wrote that "it would appear that if 
[the veteran] did not have other reasons to be unemployed and 
if he had an income sufficient to support himself in the 
order of approximately $2,000 a month, he probably would not 
have any worries at all."  

The RO did not accord the veteran a pension evaluation for 
any psychiatric disability.  Various VA medical doctors have 
opined that the veteran must have some form of psychiatric 
disorder since they are unable to identify pathology or 
diagnosis of disability sufficient to explain the veteran's 
complaints of chronic symptoms.  In September 1994, a VA 
psychiatrist thought that the veteran had an undifferentiated 
somatoform disorder.  However, the most recent VA psychiatric 
examination of December 1999 conducted with access and review 
of the veteran's claims folder resulted in a finding that the 
veteran had no Axis I diagnosis of any kind.  On balance, the 
Board must conclude that there is no significant psychiatric 
impairment precluding the veteran from gainful employment.  
The veteran was offered psychiatric treatment in the past and 
he declined such treatment.  The most recent psychiatric 
evaluation assignment of a GAF of 80 is indicative of no 
compensable level of psychiatric disability.  

Finally, records of the veteran's recent application for 
Social Security disability were associated with the claims 
folder on remand.  The February 1999 Notice of Decision from 
that agency concluded that the veteran had not been disabled 
within the meaning of the Social Security Act and regulations 
at any time through the date of the decision.  These records 
note that VA clinical evidence was considered.  The formal 
findings in this report included that the veteran's 
assertions as to pain, limitations and a complete inability 
to do work were "not substantiated by record evidence and are 
not credible."  Another finding concluded that, considering 
the veteran's impairments, residual functional capacity, age, 
education and work experience, and "the vocational expert's 
testimony," there were a significant number of jobs in the 
national economy that the veteran was capable of performing.  
While the laws and regulations governing the award of Social 
Security disability are not the same as those governing the 
award of VA nonservice-connected pension, the Court has held 
Social Security determinations must be considered as evidence 
in pension claims.  The Board finds that the conclusions 
contained in the Social Security decision on file is 
certainly consistent with the substantial clinical evidence 
on file in the veteran's claims folder.  

Accordingly, the veteran is simply not found to be 
permanently and totally disabled sufficient to prevent him 
from obtaining and maintaining gainful employment consistent 
with his age, education and occupational experience.  The 
veteran does have limitations of education and work 
experience in that he is only shown to have an eighth grade 
education, although he did obtain a GED and did reportedly 
complete approximately one year specialized college level 
training in air conditioning.  The veteran is shown to have 
been able to perform a variety of jobs and was gainfully 
employed during years of service and from 1979 through the 
mid-1990's.  However, the competent clinical evidence on file 
fails to show or even closely approximate showing that the 
veteran has permanent and total disability which collectively 
prevents the veteran from working or which would objectively 
prevent an average person in like circumstances from working.  
A 50 percent combined disability rating provided by the RO 
including multiple 10 percent evaluations for pain in areas 
of both arms and both legs, the neck and low back is rather 
generous in light of the lack of clinical evidence 
demonstrating any significant musculoskeletal or neurological 
impairment underlying those complaints.  That evaluation does 
not meet the criteria for permanent and total disability as 
provided in 38 C.F.R. § 4.16.  

The veteran has presented no competent evidence to the Board 
which indicates that he has physical disability of a 
permanent nature which makes him unable to work.  The only 
evidence supporting such a conclusion is the veteran's own 
assertion that it is true.  On the contrary, both the VA 
orthopedic and psychiatric physicians who evaluated the 
veteran in December 1999 concluded that he was not disabled 
from working.  Those conclusions were supported in the Social 
Security disability Notice of Decision which included a 
finding that a Social Security vocational expert had 
concluded that there were a significant number of jobs that 
the veteran was capable of performing.  Accordingly, the 
veteran's claim must be denied.  


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

